Exhibit 10.1

 

Addendum to

 

Amended CH2M HILL Companies, Ltd.

 

Internal Market Brokerage Services Agreement

 

This Addendum, dated as of June 6, 2014, is to the Amended Internal Market
Brokerage Services Agreement effective as of July 1, 2006, as amended by the
Addendum dated June 23, 2010 and the Addendum dated February 11, 2011 and the
Addendum dated June 21, 2012 (the “Agreement”), by and between NEIDEGER, TUCKER,
BRUNER, INC., a Colorado corporation, a registered broker-dealer, and a member
of NASD (“NTB”), and CH2M HILL COMPANIES, LTD., formerly an Oregon corporation,
but now organized under the laws of Delaware (“CH2M HILL”).

 

Based on discussion between the NTB and CH2M HILL on June 3, 2014, it was
mutually agreed that the Agreement would be extended for two (2) years starting
on July 1, 2014 through June 30, 2016, unless terminated earlier as provided in
Article 3.3 of the Agreement.

 

Article 4.1(a), Quarterly Fee, shall be amended to reflect that CH2M HILL will
pay NTB US $230,000.00 annually.  This fee will be payable quarterly, in US
$57,500.00 installments in connection with each Internal Market trade.

 

Intending to be legally bound, NTB and CH2M HILL have caused this Addendum to
the Agreement to be executed by duly authorized officers on the dates below.

 

 

Neidiger, Tucker, Bruner, Inc.

 

 

 

 

Date: June 6, 2014

/s/ Anthony B. Petrelli

 

 

 

Anthony B. Petrelli

 

 

 

President

 

 

 

 

 

CH2M HILL COMPANIES, LTD.

 

 

 

 

Date:

/s/ Steven C. Mathews

 

 

 

Steven C. Mathews

 

 

 

Vice President & Treasurer

 

--------------------------------------------------------------------------------